Exhibit 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT




This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
November 14, 20l3, and is entered into by and among Comvest Capital II, L.P., as
Administrative Agent for the lenders (“Lenders”) party to the Credit Agreement
(as defined below) (in such capacity, together with its permitted successors and
assigns in such capacity, “Administrative Agent”), the Lenders, RMG Networks
Holding Corporation, a Delaware corporation formerly known as SCG Financial
Acquisition Corp. (“RMG Parent”), the direct and indirect domestic Subsidiaries
of RMG Parent listed on the signature pages hereto as “Borrowers” (together with
RMG Parent, collectively, “Borrowers”) and the other direct and indirect
domestic Subsidiaries of RMG Parent listed on the signature pages hereto as
“Guarantors” (collectively, “Guarantors” and together with Borrowers,
collectively, “Loan Parties”).




W I T N E S SE T H:




WHEREAS, the Loan Parties, Administrative Agent and the Lenders signatory
thereto from time to time are parties to that certain Credit Agreement dated as
of April 19, 2013 (as amended, restated, supplemented or otherwise modified, the
“Credit Agreement”; capitalized terms used but not defined herein have the
definitions provided therefor in the Credit Agreement);




WHEREAS, the Borrowers have requested that Administrative Agent and the Lenders
agree to amend the Credit Agreement as provided herewith so as to, among other
things, provide additional loans to the Borrowers; and




WHEREAS, Administrative Agent and the undersigned Lenders have agreed to amend
the Credit Agreement and provide such additional loans, subject to the terms and
conditions set forth herein;




NOW THEREFORE, in consideration of the mutual conditions and agreements set
forth in the Credit Agreement and this Amendment, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:




1. Amendments. Subject to the satisfaction of the applicable conditions set
forth in Section 2 below, and in reliance on the representations and warranties
set forth in Section 3 below, Administrative Agent and the undersigned Lenders
hereby agree that, the Credit Agreement shall be, and hereby is, amended as
follows:




(a) The following terms are added to Section 1.01 of the Credit Agreement is
proper alphabetical order, as follows:




“BrazilCo” means a Subsidiary of a Loan Party formed under the laws of the
country of Brazil.




“Comvest” has the meaning set forth in Section 2.01.




“Eligible Receivables” means the accounts receivable of the Companies determined
by Administrative Agent to be Eligible Receivables in the exercise of its
reasonable discretion.




“Loan Coverage Cure” has the meaning set forth in Section 6.01(n).




“Original Term Loan” has the meaning set forth in Section 2.01.




“Second Amendment” means that certain Second Amendment to Credit Agreement dated
as of November 14, 2013 among Borrowers, Guarantors, Administrative Agent and
the Lenders party thereto.




“Second Amendment Closing Date” means November 14, 20l3.




“Specified Coverage Assets” means (i) at any time the Administrative Agent and
the Lenders have elected not to receive material non-public information (within
the meaning of United States federal securities laws) pursuant to the terms of
the Second Amendment, the sum of (x) 85% times the product of (A) 70% times (B)
the face amount of Eligible Receivables, plus (y) unrestricted cash on hand,
plus (z) any amounts paid to the Lenders by any Loan Parties pursuant to the
Specified Equity Agreement from and after the Second Amendment Effective Date,
and (ii) at all other times, the sum of (x) 85% times the product of (A) 85%
times (B) the face amount of Eligible Receivables, plus (y) unrestricted cash on
hand, plus (z) any amounts paid by any of the Loan Parties to the Lenders
pursuant to the Specified Equity Agreement from and after the Second Amendment
Effective Date.




--------------------------------------------------------------------------------

“Specified Equity Agreement” means that certain Equity Rights Agreement dated as
of the Second Amendment Closing Date between Comvest and RMG Parent, as the same
may be amended or otherwise modified from time to time in accordance with the
terms thereof.




“Specified Shares” has the meaning set forth in Section 2.01.




(b) The defined term “Administrative Agent’s Account”, set forth in Section 1.01
of the Credit Agreement, is hereby amended and restated in its entirety as
follows:




“Administrative Agent’s Account” means the following account or such other
account designated by the Administrative Agent from time to time as the account
into which (i) the Loan Parties shall make all payments to the Administrative
Agent for the benefit of the Administrative Agent and the Lenders under this
Agreement and the other Loan Documents and (ii) the Lenders shall deposit funds
to be loaned to Borrowers hereunder:




Bank:

 

Citibank, N .A.

City/State:

 

New York, New York

ABA#:

 

021-000-089

Account Name:

 

Comvest Capital II, LP

Account Number:

 

4970628040

Reference:

 

RMG Networks




(c) The defined term “Applicable Margin”, set forth in Section 1.01 of the
Credit Agreement, is hereby amended and restated in its entirety as follows:




“Applicable Margin” means, for any day, for (i) Base Rate Loans, six and
one-fourth of one percent (6.25%) per annum and (ii) LIB OR Loans, seven and
one-half percent (7.50%) per annum.




(d) The defined term “Change of Control”, set forth in Section 1.01 of the
Credit Agreement, is hereby amended by amending and restating clause (v) thereof
as follows: “(v) [Intentionally omitted]”.




(e) The defined term “LIBOR”, set forth in the Section 1.01 of the Credit
Agreement, is hereby amended by deleting the clause “one and one-half percent
(1.50%)” set forth therein, and inserting in lieu thereof the clause “one-half
of one percent (0.50%)”.




(f) The defined term “Loan Document”, set forth in Section 1.01 of the Credit
Agreement, is hereby amended by (i) deleting the clauses “the Fee Letter,” and
“the Subordination Agreement,” set forth therein and (ii) adding the new
sentence at the end of such defined term: “F or purposes of clarification, the
Specified Equity Agreement shall constitute a Loan Document.”




(g) The defined term “Permitted Indebtedness”, set forth in Section 1.01 of the
Credit Agreement, is hereby amended by replacing the dollar amounts in the
following indicated clauses set forth therein with the following new dollar
amounts: (iii) $1,500,000, (vi) $10,000,000, (vii) $5,000,000, (xiv) $1,000,000
and (xvi) $1,000,000.




(h) The defined term “Permitted Indebtedness”, set forth in Section 1.01 of the
Credit Agreement, is hereby further amended by amending and restating clause (v)
thereof as follows: “(v) [Intentionally omitted]”.




(i) The defined term “Related Transaction Documents”, set forth in Section 1.01
of the Credit Agreement, is hereby amended by deleting the clause “and the
Subordinated Loan Documents” set forth therein.




(j) The defined term “Restricted Payment”, set forth in Section 1.01 of the
Credit Agreement, is hereby amended by deleting the clause “including the
Indebtedness incurred pursuant to the Subordinated Loan Documents,” set forth
therein and by amending and restating clause (ii) thereof as follows: “(ii) any
repurchase, redemption, retirement, defeasance, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Capital
Stock (other than repurchases by any Loan Party pursuant to the Specified Equity
Agreement) of any Loan Party or any of its Subsidiaries, now or hereafter
outstanding”.




(k) The defined term “Term Loan”, set forth in Section 1.01 of the Credit
Agreement, is hereby amended and restated in its entirety as follows:




“Term Loan” has the meaning specified therefor in Section 2.01.








-2-




--------------------------------------------------------------------------------




(l) Each of the defined terms “Excess Cash Flow”, “Excess Cash Flow
Certificate”, “Fee Letter”, “Subordination Agreement”, “Subordinated Credit
Agreement”, ‘Subordinated Loan Documents”, “Term Loan Commitment” and “Total
Term Loan Commitment”, set forth in Section 1.01 of the Credit Agreement, is
hereby deleted in its entirety.




(m) Section 2.010fthe Credit Agreement is hereby amended and restated in its
entirety as follows:




Section 2.01     Term Loans.




On the Closing Date, Lenders made a term loan to Borrowers (the “Original Term
Loan”) in the original principal amount of $24,000,000. Immediately prior to the
effectiveness of the Second Amendment, the outstanding principal balance of the
Original Term Loan owing to the Lenders party hereto was $4,352,136.76. On the
terms and subject to the conditions set forth herein and in the Second
Amendment, on the Second Amendment Closing Date (i) certain terms of the
Original Term Loan were modified, (ii) Comvest Capital II, L.P., in its capacity
as a Lender (“Comvest”), advanced $3,647,863.24 to Borrowers in exchange for (A)
an additional term Loan in the stated principal amount of $3,647,863.24 (the
“Second Amendment Term Loan”) and (B) lS0,000 duly authorized, issued and
unrestricted shares of common stock of RMG Parent (the “Specified Shares”) and
(iii) the Borrowers repaid all principal, interest, fees and expenses due and
owing to each of the Lenders, other than Comvest, resulting in Comvest being the
sole Lender as of the Second Amendment Closing Date. After giving effect to the
transactions described in the immediately preceding sentence, the combined
outstanding principal amounts of the Original Term Loan and the Second Amendment
Term Loan (referred to herein, together, as the “Term Loan”) as of the Second
Amendment Closing Date was $8,000,000. Any principal amount of the Term Loan
which is repaid or prepaid may not be reborrowed.




(n) Section 2.03(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows:




(a) The outstanding principal of the Term Loan, together with accrued and unpaid
interest thereon, shall be due and payable on the Termination Date.




(o) Section 2.05(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows: “[Intentionally Omitted]”.




(p) Section 2.0S(c) of the Credit Agreement is hereby amended by amending and
restating clause (i) thereof as follows: “[Intentionally Omitted]”




(q) Section 2.05(c) of the Credit Agreement is hereby further amended by
deleting the dollar amount “$2S0,000” set forth in clause (ii) thereof, and by
inserting in lieu thereof the dollar amount “$500,000”.




(r) Section 2.0S(c) of the Credit Agreement is hereby further amended by
amending and restating clause (v) thereof as follows: “[Intentionally Omitted]”




(s) Section 2.06(a) of the Credit Agreement is hereby amended and restated in
its entirety as follows: “[Intentionally Omitted]”.




(t) Section 2.06(b) of the Credit Agreement is hereby amended and restated in
its entirety as follows:




(b) If for any reason (i) Term Loans are optionally prepaid pursuant to Section
2.0S(b), (ii) Term Loans are prepaid in connection with the exercise by the Loan
Parties of the Loan Coverage Cure, (iii) Term Loans are required to be
mandatorily prepaid pursuant to Section 2.05(c) (other than pursuant to (x)
Section 2.0S(c)(ii) (to the extent constituting Dispositions permitted to be,
and actually, reinvested pursuant to such Section) and (y) Section 2.05(c)(iv»
and/or (iv) this Agreement is terminated prior to the Termination Date, in view
of the impracticality and extreme difficulty of ascertaining actual damages and
by mutual agreement of the parties as to a reasonable calculation of Agent’s and
each Lender’s lost profits as a result thereof, Borrowers agree to pay to Agent,
for the benefit of Lenders, upon the effective date of such payment or
termination (as applicable), a prepayment premium in the amount equal to:





-3-




--------------------------------------------------------------------------------




Amount

Period

Five (5%) percent of the amount prepaid (in the case of optional prepayments),
the amount required to be prepaid (in the case of mandatory prepayments) and/or
the then outstanding amount of the Term Loans (in the case of Agreement
termination)

From the Second Amendment Closing Date to and including the date that is the
18th month anniversary of the Second Amendment Closing Date

Two (2%) percent of the amount prepaid (in the case of optional prepayments),
the amount required to be prepaid (in the case of mandatory prepayments) and/or
the then outstanding amount of the Term Loans (in the case of Agreement
termination)

From the date following the 18th month anniversary of the Closing Date to and
including the date that is the 30th month anniversary of the Second Amendment
Closing Date

Zero (0%) percent of the amount prepaid (in the case of optional prepayments),
the amount required to be prepaid (in the case of mandatory prepayments) and/or
the then outstanding amount of the Term Loans (in the case of Agreement
termination)

From and after the date following the 30th month anniversary of the Second
Amendment Closing Date




Any such fees shall be presumed to be the amount of damages sustained by
Administrative Agent and Lenders as a result of such prepayment or early
termination (as applicable), and Borrowers agree that it is reasonable under the
circumstances currently existing.




(u) Section 5.01(x) of the Credit Agreement IS hereby amended and restated in
its entirety as follows:




(x) Merger Agreements. The Borrowers have delivered to the Administrative Agent
a complete and correct copy of each Merger Agreement, including all schedules
and exhibits thereto, and all other agreements, instruments and documents
pertaining thereto. No authorization or approval or other action by, and no
notice to filing with or license from, any Governmental Authority was required
for the consummation of the RMG Acquisition, other than such as have been
obtained on or prior to the consummation of the RMG Acquisition. No
authorization or approval or other action by, and no notice to filing with or
license from, any Governmental Authority was required for the consummation of
the Symon Acquisition, other than such as have been obtained on or prior to the
Closing Date. Each of the representations and warranties contained in each
Merger Agreement and made by a Loan Party (and to the best knowledge of the
Borrowers, each other Person party thereto) is true, correct and complete in all
material respects. All conditions precedent to each Merger Agreement have been
fulfilled or waived, the Merger Agreement has not been amended or otherwise
modified, and there has been no breach of any material term or condition of the
Merger Agreement, except as otherwise disclosed by the Borrowers to
Administrative Agent in writing prior to the Closing Date.




(v) Section 5.01 (z) of the Credit Agreement is hereby deleted in its entirety.




(w) Section 6.01(a)(i) of the Credit Agreement is hereby amended by deleting the
clause “, and (C) a fully completed and duly executed Excess Cash Flow
Certificate” set f0l1h therein.




(x) Section 6.01(a)(xii) of the Credit Agreement is hereby amended and restated
in its entirety as follows: “[intentionally omitted], and”




(y) Section 6.01(e) of the Credit Agreement is hereby amended by deleting the
clause “one (1) such inspection or examination in any calendar year” and
inserting in lieu thereof the clause “two (2) such inspections or examinations
in any calendar year”.




(z) New Section 6.01(n) is hereby added to the Credit Agreement, immediately
following Section 6.01(m) thereof, as follows:




(n) Loan Coverage. From and after the Second Amendment Closing Date through the
period ending December 31, 2014, cause the Specified Coverage Assets to equal or
exceed the outstanding principal amount of the Term Loan; provided, that in the
event the Specified Coverage Assets are less than the outstanding principal
amount of the Term Loan by not more than $2,000,000, then following five (5)
business days prior written notice (to be delivered no later than five (5)
business days following receipt of written notice from the Administrative Agent
to the Loan Parties of such shortfall), the Loan Parties shall be permitted, not
more than once during any calendar year, to prepay the Term Loan in the amount
greater than or equal to the shortfall in the Specified Coverage Assets (herein,
a “Loan Coverage Cure”).




-4-

--------------------------------------------------------------------------------




(aa) Section 6.02(c) of the Credit Agreement is hereby amended by deleting the
dollar amount “$250,000” set forth in clause (ii) thereof, and by inserting in
lieu thereof the dollar amount “$500,000”.




(bb) Section 6.02(e) of the Credit Agreement is hereby amended by amending and
restating clause (iii) thereof as follows: “(iii) loans, advances, guarantees,
other extensions of credit and capital contributions made by Loan Parties to
Subsidiaries which are not Loan Parties (other than loans, advances, guarantees,
other extensions of credit and capital contributions made by Loan Parties to
BrazilCo) in an aggregate amount not to exceed (x) $250,000 at any time
outstanding, (y) loans, advances, guarantees, other extensions of credit and
capital contributions made by Loan Parties to BrazilCo not to exceed (1)
$750,000 during the period from the Second Amendment Effective Date through the
first anniversary of the Second Amendment Closing Date and (2) $500,000 from and
after the first anniversary of the Second Amendment Closing Date through and
including the second anniversary of the Second Amendment Closing Date, and (z)
in addition to the preceding clauses (x) and (y), $1,000,000 at any time
outstanding with regard to one or more advances of inventory to one or more
non-Loan Party Subsidiaries of SCG (so long as no Default or Event of Default
has occurred and is continuing at the time of such advance); provided that each
such advance shall be paid, in full, within one hundred twenty (120) days of the
date of such advance;”




(cc) Section 6.02(t) of the Credit Agreement is hereby amended by amending and
restating clause (vii) thereof as follows: “(vii) the Borrowers may make
regularly scheduled cash interest payments and reimbursement of fees, costs and
expenses with respect to any Subordinated Debt (excluding cash interest payments
with respect to Qualified Subordinated Indebtedness) in each case to the extent
permitted pursuant to the applicable subordination agreement or other governing
subordination provisions. “




(dd) Section 6.02(p) of the Credit Agreement is hereby amended by deleting the
clause “the Subordinated Loan Documents,” set forth therein.




(ee) Section 6.03 of the Credit Agreement is hereby amended by amending and
restating clauses (a) through Cf) thereof, as follows:




(a)

Consolidated EBITDA. Permit Consolidated EBITDA of SCG and its Subsidiaries for
the four (4) consecutive Fiscal Quarters ending on any date set forth below to
be less than the applicable amount set forth below:




First Quarter End

 

Minimum Required

Consolidated EBITDA

December 31, 2014

 

$4,000,000

March 31, 2015

 

$4,000,000

June 30, 2015

 

$4,000,000

September 30, 2015 and each December 31, March 31, June 30 and September 30
thereafter

 

$4,000,000




(b)

Liquidity. Permit unrestricted cash on hand of the Loan Parties at any time to
be less than $1,500,000.




(c)

[Intentionally Omitted].




(d)

Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio of SCG and
its Subsidiaries for any period of four (4) consecutive Fiscal Quarters,
commencing with the four (4) consecutive Fiscal Quarter period ending December
31, 2014, to be less than 1.20 to 1.0.




(e)

[Intentionally Omitted].




(f)

Capital Expenditures. Make or commit or agree to make, or permit any of its
Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by SCG and its Subsidiaries to exceed the amount set
forth below in any period set forth below:




Period

 

Permitted Maximum

Capital Expenditures

Fiscal Year 2014

 

$2,000,000

Fiscal Year 2015

 

$2,000,000

Fiscal Year 2016, and each Fiscal Year thereafter

 

$2,000,000








-5-




--------------------------------------------------------------------------------




(ff) Section 7.01(c) of the Credit Agreement is hereby amended by deleting the
clause “Section 6.01(e), (g) or 0)” set forth therein, and inserting in lieu
thereof the clause “Section 6.0l(e), (g), (j) or (n)”.




(gg) Section 7.01(e) of the Credit Agreement is hereby amended by deleting the
clause “or (B) without limitation of the preceding clause (A), any “Event of
Default” exists under, and as such term is defined in, the Subordinated Loan
Documents” set forth therein.




(hh) Section 8.06 of the Credit Agreement is hereby amended by deleting the
clause “the Term Loan Commitment hereunder and” set forth therein.




(ii) Section 10.01(a) of the Credit Agreement is hereby amended by amending and
restating the notice address for the Administrative Agent as follows:




if to the Administrative Agent, at the following address:




Comvest Capital II, L.P.

525 Okeechobee Blvd., Suite 1050

West Palm Beach, FL 33401

Attention: Dan Lee

Telephone: 561-727-1850

Telecopier: 561-727-2100

Email: daniell@comvest.com




(jj) Section 1 0.06( c) of the Credit Agreement is hereby amended by deleting
the clause “and the Term Loan Commitments of,” set forth therein.




(kk) Section 10.15 of the Credit Agreement is hereby amended by deleting the
clause “the Term Loan Commitments,” set forth therein.




(ll) Schedule 1.01(A) of the Credit Agreement is hereby deleted in its entirety.




(mm) Exhibit D of the Credit Agreement is hereby deleted in its entirety.




2. Conditions to Effectiveness. The effectiveness of Section 1 of this Amendment
is subject to the following conditions precedent:




(a) Administrative Agent shall have received a copy of this Amendment executed
by each Loan Party and Lenders constituting Required Lenders;




(b) Administrative Agent shall have received each of the documents, instruments
and agreements set forth on the closing checklist attached as Exhibit A hereto;




(c) Administrative Agent shall have received, for the benefit of the Lenders, as
a closing fee in respect of the loans made to the Loan Parties on the date
hereof, $72,957.26 which payment shall be due, in full, on the date hereof, and
non-refundable following payment, as applicable;




(d) Administrative Agent shall have received, for the benefit of the Lenders,
the Specified Shares, subject to the terms of that certain Equity Rights
Agreement of even date herewith between Comvest and RMG Parent; and




(e) after giving effect to this Amendment, no Default or Event of Default shall
have occurred and be continuing.




3. Representations and Warranties. To induce Administrative Agent and the
undersigned Lenders to enter into this Amendment, each Loan Party represents and
warrants to Administrative Agent and Lenders that:




(a) the execution, delivery and performance of this Amendment has been duly
authorized by all requisite corporate action on the part of such Loan Party and
this Amendment has been duly executed and delivered by such Loan Party;




(b) each representation and warranty contained in the Credit Agreement or in any
other Loan Document is true and correct in all material respects as of the date
hereof, with the same effect as though made on the date hereof (except to the
extent that any such representation or warranty speaks to an earlier date, in
which case such representation or warranty shall be true and correct as of such
earlier date); and





-6-




--------------------------------------------------------------------------------




(c) after giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.




4. Material Non-Public Information. Notwithstanding anything to the contrary set
forth in the Credit Agreement, including without limitation as amended hereby,
or any other Loan Document, the Loan Parties hereby agree that, unless otherwise
requested in writing by Administrative Agent from time to time, in its sole and
absolute discretion, information provided by the Loan Parties to Administrative
Agent and the Lenders pursuant to the terms of the Credit Agreement and the
other Loan Documents shall exclude any and all material non-public information
(within the meaning of United States federal securities laws) with respect to
the Loan Parties and their respective affiliates and any of their respective
securities (“MNPT”), other than notices required pursuant to Section 6.01(a)(v)
of the Credit Agreement. Upon the written request of Administrative Agent from
time to time, in its sole and absolute discretion, the Loan Parties shall
provide to Administrative Agent and the Lenders all information required under
the Credit Agreement, as amended hereby, and the other Loan Documents without
any exclusion with respect to MNPI.




5. Board Observation Rights. Comvest Capital II, L.P. (“Comvest”) or its
designee shall have the right, on behalf of the Lenders, to: (a) receive notice
of all meetings (both regular and special) of the board of directors (or other
comparable body)  and/or the equity holders of each of the Loan Parties, as
applicable, and each committee of any such board of directors (or other
comparable body) (such notice to be delivered or mailed to Comvest as specified
in Section 10.Q] of the Credit Agreement at the same time as notice is given to
the members of any such board of directors (or other comparable body)  and/or
committee  and/or equity holders but in no event later than two (2) Business
Days prior to the date of such meeting); (b) be entitled to attend (or, at the
option of such representative, monitor by telephone) all such meetings; (c)
receive all notices, information, reports and minutes of meetings, which are
furnished (or made available) to the members of any such board of directors (or
other comparable body)  and/or committee  and/or equity holders at the same time
and in the same manner as the same is furnished (or made available) to such
members; and (d) be entitled to participate in all discussions conducted at such
meetings. If any action is proposed to be taken by any such board of directors
(or other comparable body) and/or committee by written consent in lieu of a
meeting, the Loan Parties, as applicable, will (if Comvest has then elected to
receive MNPI as provided in Section 4) give written notice thereof to Comvest or
its applicable designee, which notice shall describe in reasonable detail the
nature and substance of such proposed action and shall be delivered not later
than the date upon which any member of any such board of directors (or other
comparable body) and/or committee receives the same. Each Loan Party will
furnish Comvest or its applicable designee with a copy of each such written
consent not later than five (5) days after it has been signed by a sufficient
number of signatories to make it effective. Comvest or, as applicable, Comvest’s
designee shall not constitute a member of any such board of directors (or other
comparable body) and/or committee and shall not be entitled to vote on any
matters presented at meetings of any such board of directors (or other
comparable body) and/or committee or to consent to any matter as to which the
consent of any such board of directors (or other comparable body) and/or
committee shall have been requested. The Loan Parties will reimburse Comvest or
its designee, as applicable, for all reasonable out-of-pocket expenses incurred
in connection with attending such meetings and/or exercising any rights under
this Section 5. Nothing set forth in this Section 5 shall be deemed to apply or
affect the rights of Comvest or any other affiliate of Comvest as an equity
holder of any Loan Party. Notwithstanding the foregoing, if any Loan Party
receives advice from legal counsel that there is a substantial risk that
discussing a specified matter in the presence of a person who is not a member of
its board of directors (or other comparable body), or sending specified board
materials to such person, would result in such Loan Party’s loss of
attorney-client privilege with respect to a specified matter or create a
conflict of interest, such Loan Party may exclude Comvest or, as applicable,
Comvest’s designee from the portion of a board meeting where such matter will be
discussed or exclude such board materials from the materials sent to Comvest or,
as applicable, Comvest’s designee, or both, provided that such Loan Party shall
promptly notify Comvest or, as applicable, Com vest’s designee that any
exclusion from a board meeting or materials distributed to its board of
directors (or other comparable body) was effected to preserve its
attorney-client privilege or avoid conflicts of interest.




6. Investment Unit. The parties hereto agree and. intend that the Second
Amendment Term Loan and the Specified Shares are being issued as an investment
unit within the meaning of Section 1273(c)(2) of the Code. The parties further
agree that the issue price of the Second Amendment Term Loan for the purposes of
the Code is $2,747,863.24 and the purchase price of the Specified Shares is
$900,000.




7. Specified Equity Agreement. The parties hereto agree that if, at any time,
the performance of Loan Party repurchase obligations under the Specified Equity
Agreement would give rise to a breach of the provisions set forth in Section
6.03(b) (a “Liquidity Covenant Breach”), the Loan Parties shall perform such
obligations to the extent a Liquidity Covenant Breach would not arise, with the
remaining amount of such repurchase obligations to be automatically deferred
until the first date thereafter on which the performance of all or any portion
of such remaining repurchase obligations would not give rise to a Liquidity
Covenant Breach, at which time such repurchase obligations shall be immediately
due and payable (with any remaining portion of such repurchase obligations, if
any, being subject to continuing deferral as provided herein).




8. Severability. Any provision of this Amendment held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Amendment and the effect thereof shall be confined to the
provision so held to be invalid or unenforceable.








-7-




--------------------------------------------------------------------------------




9. References. Any reference to the Credit Agreement contained in any document,
instrument or Loan Document executed in connection with the Credit Agreement
shall be deemed to be a reference to the Credit Agreement as modified by this
Amendment.




10. Savings Clause. Nothing set forth in this Amendment shall obligate Agent or
any Lender to return or refund to the Borrowers any principal, interest or fees
paid to Agent  and/or Lenders prior to the date hereof in accordance with the
provisions of the Credit Agreement as then in effect.




11. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of an executed counterpart of this Amendment by
telecopier or pdf shall be equally as effective as delivery of an original
executed counterpart of this Amendment. Any party delivering an executed
counterpart of this Amendment by telecopier or pdf shall also deliver an
original executed counterpart of this Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Amendment.




12. Ratification. The terms and provisions set forth in this Amendment shall
modify and supersede all inconsistent terms and provisions of the Credit
Agreement and shall not be deemed to be a consent to the modification or waiver
of any other term or condition of the Credit Agreement. Except as expressly
modified and superseded by this Amendment, the terms and provisions of the
Credit Agreement are ratified and confirmed and shall continue in full force and
effect.




13. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the law of the State of New York applicable to contracts made
and to be performed in the State of New York.




[Signature Pages Follow]








-8-




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.




 

BORROWERS:

 

 

 

 

RMG NETWORKS HOLDING CORPORATION, f/k/a

SCG Financial Acquisition Corp., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SCG FINANCIAL MERGER I CORP., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

RMG NETWORKS HOLDINGS, INC., f/k/a Reach Media Group Holdings, Inc., as a
Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

RMG NETWORKS, INC., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SYMON HOLDINGS CORPORATION, as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SYMON COMMUNICATIONS, INC., as a Borrower

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President




Second Amendment to Credit Agreement











--------------------------------------------------------------------------------




 

GUARANTORS:

 

 

 

 

RMG MEDIA NETWORKS, INC., a Delaware

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

EMN ACQUISITION CORPORATION, a Delaware

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

EXECUTIVE MEDIA NETWORK, INC., a New York

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

CORPORATE IMAGE MEDIA, INC., a New York

corporation

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

PROPHET MEDIA LLC, a New York limited liability

company

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President

 

 

 

 

 

 

 

SYMON LV, LLC, a Nevada limited liability company

 

 

 

 

By:

/s/ Loren Buck

 

Name:

Loren Buck

 

Title:

Executive Vice President




Second Amendment to Credit Agreement











--------------------------------------------------------------------------------




 

ADMINISTRATIVE AGENT:

 

 

 

 

COMVEST CAPITAL II, L.P., as Administrative Agent

 

 

 

 

By:

/s/ Daniel Lee

 

Name:

Daniel Lee

 

Title:

Managing Director



















































































































Second Amendment to Credit Agreement











--------------------------------------------------------------------------------




 

LENDERS:

 

 

 

 

COMVEST CAPITAL II, L.P., as a Lender

 

 

 

 

By:

/s/ Daniel Lee

 

Name:

Daniel Lee

 

Title:

Managing Director



















































































































Second Amendment to Credit Agreement












